Citation Nr: 1401447	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 40 percent for prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1964 to October 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for prostate cancer, status post radical prostatectomy, and assigned an initial 20 percent rating for this disability retroactively effective from the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

Another decision since issued in March 2010, during the pendency of this appeal, granted a higher 40 percent rating for this disability with the same retroactive effective date.  But there remains for consideration whether the Veteran is entitled to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless and until he expressly indicates otherwise or receives the highest possible rating).

Since, however, this claim requires further development before being decided on appeal, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  Specifically, pursuant to VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a VA compensation examination needs to be provided reassessing the severity of this disability.

The Veteran last underwent a VA examination concerning this disability in January 2008, so six years ago.  During the years since, he alleges that some of his symptoms have worsened significantly.  So to afford proper consideration of his claim, and given the amount of time since that last examination and suggestion of worsening disability, a new examination is needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, all relevant VA and private treatment records since December 2009 should be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Gulf Coast Veterans Health Care System dated since December 2009 and from Baptist Hospital dated since March 2008.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's prostate cancer disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected prostate cancer, in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7528 - including indicating whether the cancer is still active versus in remission, and whether it involves any renal dysfunction, voiding dysfunction, urinary frequency, and/or obstructed voiding.

3.  Then readjudicate this claim of entitlement to an initial rating higher than 40 percent for the prostate cancer, status radical prostatectomy, in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


